FILED
                            NOT FOR PUBLICATION                              SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC A. DOVER, MD,                               No. 13-36183

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01360-BR

  v.
                                                 MEMORANDUM*
KATHEEN HALEY, JD; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

       Eric A. Dover, MD, appeals pro se from the district court’s order dismissing

his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated

when state officials revoked his medical license. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal based on absolute immunity, Olsen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004), and we affirm.

       The district court properly dismissed the claims against Administrative Law

Judge Barber on the basis of judicial immunity. See Romano v. Bible, 169 F.3d

1182, 1186-87 (9th Cir. 1999) (state officials presiding over hearings entitled to

absolute immunity).

       The district court properly dismissed the claims against Kroger and Foote on

the basis of prosecutorial immunity. See Fry v. Melaragno, 939 F.2d 832, 837 (9th

Cir. 1991) (attorneys representing the government in litigation entitled to absolute

immunity).

       The district court properly dismissed the claims against the remaining

defendants because the alleged constitutional violations arose from the

performance of functions that “are inherently judicial in nature,” Mishler v. Clift,

191 F.3d 998, 1008 (9th Cir. 1999) (absolute immunity applies to those engaged in

state medical board disciplinary proceeding when they perform actions that “are

judicial or closely associated with the judicial process”), and Dover failed to allege

facts sufficient to show any constitutional violations arising from the performance

of “ministerial” acts, Olsen, 363 F.3d at 929 (absolute immunity does not extend to

ministerial acts).

       AFFIRMED.



                                           2                                    13-36183